Order entered June 25, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00802-CV

       HOSSEIN S. NAMDARKHAN AND BARDIA NAMDARKHAN, Appellants

                                                V.

               GLAST, PHILLIPS & MURRAY, P.C., MARK C. ENOCH,
              MARK C. ENOCH, P.C., AND MATTHEW ENOCH, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-00853

                                            ORDER
       Before the Court is the June 21, 2019 motion of appellant Bardia Namdarkhan requesting

an extension of time to file a combined reply/cross-appellee’s brief. We GRANT the motion

and extend the time to July 24, 2019.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE